Order granting plaintiff’s motion to examine appellant before trial modified by striking therefrom all items except Nos. 5, 13, 32, 33 and 39, which items are allowed, and as to them the examination may proceed on five days’ notice; also by striking out the direction for the production of books, cheeks, records, etc., and, as thus modified, the order is affirmed, without costs. In our opinion the answer states sufficient information to fulfill such portions of plaintiff’s demand as are proper, except as to the items enumerated above. The demand in other respects seeks information that is either immaterial, frivolous or calling for legal conclusions. Hagarty, Carswell, Davis, Adel and Taylor, JJ., concur.